DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed October 28, 2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim limitation “the skin treatment device is configured so that the treatment material is delivered to the interior area by an application of vacuum along the interior area when the suction source is activated” in lines 23-25 is a recitation of new matter. The disclosure as originally filed does not provide support for the treatment material being delivered by an application of vacuum along the interior area. Paragraph [0026] discloses “one or more suction conduits 342 can provide suction 378 to assist in pulling the skin 180 onto the needles 366 and removing waste and/or excess fluids from the skin and/or the treatment surface. In addition, one or more fluid delivery points 344 can be placed in fluid communication with one or more of the hollow needles 366.”. As disclosed the application of vacuum causes the needles to penetrate the skin, but there is not disclosure that the application of vacuum causes delivery of the treatment material.
Regarding claim 11, the claim limitation “wherein delivering the treatment material to the working end and removing spent treatment material are configured to occur at the same time by application of vacuum along the at least one delivery conduit when the suction source is activated” in lines 13-16 is a recitation of new matter. The disclosure as originally filed does not provide support for the treatment material being delivered to the working end by an application of vacuum along the delivery conduit. Paragraph [0026] discloses “one or more suction conduits 342 can provide suction 378 to assist in pulling the skin 180 onto the needles 366 and removing waste and/or excess fluids from the skin and/or the treatment surface. In addition, one or more fluid delivery points 344 can be placed in fluid communication with one or more of the hollow needles 366.”. As disclosed the application of vacuum causes the needles to penetrate the skin, but there is not disclosure that the application of vacuum causes delivery of the treatment material.
Claims 2-10 are rejected for being dependent on claim 1. Claims 12-20 are rejected for being dependent on claim 11. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-11, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prausnitz et al. (USPN 6743211) in view of Ignon et al. (US 2009/0192442) in further view of Kochamba (US 2006/0264926).

Regarding claim 1, Prausnitz discloses a method for treating a skin surface of a subject (Figure 13B), the method comprising: 
placing a working end of a skin treatment device (device 130) against a portion of the skin surface of the subject (Figure 13B);
wherein the working end of the skin treatment device includes a plurality of needles (microneedles 140) configured to engage and penetrate the skin surface (Figure 13B) and positioned on a base member (substrate 138) parallel to a peripheral lip (rim 139) on the working end of the skin treatment device (Figure 13B), the plurality of needles located along an interior area defined by the peripheral lip (Figure 13B);
causing the plurality of needles to penetrate the skin surface (Figure 13B; “Suction can be used to hold the skin in place during the insertion of the microneedle, limiting the deflection and deformation of skin in contact with the tips of the microneedles.” [Col 13, line 16]);
delivering a treatment material to the working end via at least one delivery conduit (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 58]; wherein the “delivery conduit’ is considered to be inner cylinder 134 leading to the microneedles 140); 
removing material from the working end via at least one vacuum conduit (outer cylinder 132) when the at least vacuum conduit is secured to a suction source and said suction source is activated (“Vacuum is induced in the space between the cylinders.” [Col 13, line 54]; “The suction may also enhance systemic delivery of drug by increasing blood flow in the area of administration via the microneedles, or may enhance withdrawal of interstitial fluid or blood for analysis/sensing” [Col 13, line 21]); 
wherein the at least one delivery conduit and the at least one vacuum conduit are both in fluid communication with the interior area when the skin treatment device is in use (Figure 13B); 
wherein the at least one delivery conduit (inner cylinder 134 leading to the microneedles 140) and the at least one vacuum conduit (outer cylinder 132) terminate at ports located along the base member (Figure 13b, wherein the delivery conduit extends through the inner cylinder and terminates at the substrate 138 such that ports are formed in the substrate to allow passage of the drug through the microneedles [Col 13, line 58] and the vacuum conduit terminates at a port just past the substrate 138 such that skin is brought into contact with the microneedles 140 [Col 13, line 19]. It is noted that “port” does not have a specified structure and “along” does not require that the ports be located directly on the base member. For example, the ports could be along the side of, or next to, the base member); 
wherein the skin treatment device is configured so that the treatment material is delivered to the working end while the needles are penetrating the skin surface (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140.” [Col 13, line 58-62] wherein Figure 13B shows that the treatment material is being delivered via the overpressure while needles are penetrating the skin); and wherein the skin treatment device is configured so that the treatment material is delivered to the interior area when the suction source is activated (Figure 13B, wherein the treatment material is delivered into the interior area as it flows through the microneedles 140. It is noted that this limitation does not require that the treatment material is delivered to the interior area directly from the delivery conduit without passing through the microneedles); 
and retracting the plurality of microneedles away from the skin surface (“Insertion of microneedles for 10 s, followed by their removal” [Col 28, line 65]; “device can be designed to have the inner cylinder 134 and microneedles 140 in a position fixed or movable with respect to the outer cylinder 132.” [Col 13, line 61]).
Prausnitz fails to explicitly disclose removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated; and wherein the skin treatment device is configured so that the treatment material is delivered to the interior area by an application of vacuum along the interior area when the suction source is activated. 
Ignon teaches a method for treating a skin surface of a patient (“method of treating the skin” [0032]), the method comprising placing a working end of a skin treatment device against a portion of the skin, delivering a treatment material to the working end, and simultaneously removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated (“the method comprises moving the handpiece assembly along a person's skin and activating the suction source to remove a volume of waste materials from the distal end of the tip and to simultaneously deliver a volume of the treatment fluid to the distal end of the tip.” [0032]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of Prausnitz to include removing spent treatment material and other waste from the working end via at least one vacuum conduit based on the teachings of Ignon to remove debris from the treatment site in order to improve the cleanliness of the method (Ignon [0025]). 
Modified Prausnitz fails to explicitly teach wherein the skin treatment device is configured so that the treatment material is delivered to the interior area by an application of vacuum along the interior area when the suction source is activated. 
Kochamba teaches a method for treating a skin surface of a subject (Figures 1-4; “method of delivery of fluids by injection to the cutaneous or subcutaneous region of a living body under the effects of suction or a vacuum.” [0010]), the method comprising placing a working end including a needle (needle 26) of a skin treatment device (device 20) against a portion of a skin surface (Figure 1); causing the needle to penetrate the skin surface (“the suction causes the needle to move through the transverse area 34 to cause the movement of the needle block 54 and thereby cause the needle 26 to move between a position of repose relatively withdrawn from the transverse area 34 and a position extending through the transverse area.” [0076]); delivering a treatment material (fluid 32) to the working end via at least one delivery conduit (sealed chamber 52 having bladder 30 through needle 26 and location 70; Figure 3); the skin treatment device further comprising at least one vacuum conduit (inlet 64) secured to a suction source (suction-generating chamber 42); wherein the skin treatment device is configured so that the treatment material is delivered to the working end while the needles are penetrating the skin surface (Figure 3; “the bladder 30 to move under a suction force towards the proximal end 36 of the needle 26, and thereby permit the distal end 44 to pierce the bladder or an entry 48 to the bladder 30 and permit fluid from inside the bladder to enter the distal end of the needle and subsequently exit the proximal end of the needle.” [0077]); and wherein the skin treatment device is configured so that the treatment material (fluid 32) is delivered to the interior area by an application of vacuum along the interior area when the suction source is activated (“The needle 26 is moved through the transverse area 34 under the suction force and thereby causes the needle 26 to move between a position of repose relatively withdrawn from the transverse area 34 and a position extending through the transverse area 34. Also, the bladder 30 is moved under the suction force towards the distal end 44 of the needle 26, and thereby permits the distal end 44 to pierce the bladder cavity and permit fluid from inside the bladder to enter the distal end 44 of the needle 26 and subsequently exit the proximal end 36 of the needle 26.” [0096]).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the overpressure used to deliver the treatment material utilized by the method of Prausnitz to include that the treatment material is delivered to the interior area by an application of a vacuum along the interior area when the suction source is active based on the teachings of Kochamba to ensure the skin treatment device is suitable for stable self-administration with a single hand and does not require the conscious insertion of a needle into the skin (Kochamba [0005], [0008]). 

Regarding claim 4, modified Prausnitz teaches the method of Claim 1, wherein the skin treatment device comprises a handpiece assembly (proximal portion of device 130; Figure 13B), wherein the handpiece assembly comprises the at least one delivery conduit (inner cylinder 134 having microneedles 140) and the at least one vacuum conduit (outer cylinder 132).

Regarding claim 5, modified Prausnitz teaches the method of Claim 1, wherein the plurality of needles (microneedles 140) is positioned within the peripheral lip (rim 139) of the working end (Figure 13B).

Regarding claim 6, modified Prausnitz teaches the method of Claim 5, wherein each of the needles (microneedles 140) terminates at a location below the peripheral lip (rim 139) along a longitudinal axis of the skin treatment device (Figure 13B; wherein “below” has been interpreted as proximal to the peripheral rim).

Regarding claim 7, modified Prausnitz teaches the method of Claim 1, wherein the plurality of needles is movable along a longitudinal axis of the skin treatment device in order to penetrate the skin surface and to retract from the skin surface (“device can be designed to have the inner cylinder 134 and microneedles 140 in a position fixed or movable with respect to the outer cylinder 132.” [Col 13, line 61]).

Regarding claim 8, modified Prausnitz teaches the method of Claim 1, wherein at least one of the needles (microneedles 140) is hollow (“The microneedles can be…hollow” [Col 5, line 63]).

Regarding claim 9, modified Prausnitz teaches the method of Claim 8, wherein delivering a treatment material comprises at least partially delivering the treatment material through at least one hollow needle (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 59]).

Regarding claim 10, modified Prausnitz teaches the method of Claim 1, further comprising delivering energy to the skin surface via the skin treatment device (“Essentially all of the microneedle devices and methods described herein can be adapted to vibrate the microneedles and/or the skin to further facilitate penetration. The vibration can be effected to move the microneedles perpendicular and/or parallel to the surface of the biological barrier, and/or at an orientation thereinbetween. The vibration motion can be induced using known techniques, the most common of which is coupling the microneedle or array thereof to a piezoelectric transducer that can provide the vibratory motion. Such a transducer can be bonded directly to the array or can be bonded to a reservoir, thereby utilizing the acoustic transmission properties of the reservoir contents (e.g., an aqueous drug solution) to transmit vibration to the microneedles.” [Col 17, line 31-44]).

Regarding claim 11, Prausnitz discloses a method for treating a skin surface of a subject (Figure 13B), the method comprising: 
placing a working end of a skin treatment device (device 130) against a portion of the skin surface of the subject (Figure 13B), wherein the working end includes a plurality of needles (microneedles 140) configured to engage and penetrate the skin surface (Figure 13B), wherein the plurality of needles is secured to a base member (substrate 138; Figure 13B); 
causing the plurality of needles to penetrate the skin surface (Figure 13B; “Suction can be used to hold the skin in place during the insertion of the microneedle, limiting the deflection and deformation of skin in contact with the tips of the microneedles.” [Col 13, line 16]);
delivering a treatment material to the working end via at least one delivery conduit (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 58]; wherein the “delivery conduit’ is considered to be inner cylinder 134 leading to the microneedles 140);
removing material from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated least vacuum conduit is secured to a suction source and said suction source is activated (“Vacuum is induced in the space between the cylinders.” [Col 13, line 54]; “The suction may also enhance systemic delivery of drug by increasing blood flow in the area of administration via the microneedles, or may enhance withdrawal of interstitial fluid or blood for analysis/sensing” [Col 13, line 21]); 
wherein delivering the treatment material to the working end and removing material are configured to occur at the same time (Figure 13B; “The suction may also enhance systemic delivery of drug by increasing blood flow in the area of administration via the microneedles, or may enhance withdrawal of interstitial fluid or blood for analysis/sensing.” [Col 13, line 21]), wherein the at least one delivery conduit (inner cylinder 134 leading to the microneedles 140) and the at least one vacuum conduit (outer cylinder 132) terminate at ports located along the base member (Figure 13b, wherein the delivery conduit extends through the inner cylinder and terminates at the substrate 138 such that ports are formed in the substrate to allow passage of the drug through the microneedles [Col 13, line 58] and the vacuum conduit terminates at a port just past the substrate 138 such that skin is brought into contact with the microneedles 140 [Col 13, line 19]. It is noted that “port” does not have a specified structure and “along” does not require that the ports be located directly on the base member. For example, the ports could be along the side of, or next to, the base member); 
wherein the skin treatment device is configured so that the treatment material is delivered to the working end when the needles are penetrating the skin surface (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140.” [Col 13, line 58-62] wherein Figure 13B shows that the treatment material is being delivered when the needles are penetrating the skin surface); 
and retracting the plurality of microneedles away from the skin surface  (“Insertion of microneedles for 10 s, followed by their removal” [Col 28, line 65]; “device can be designed to have the inner cylinder 134 and microneedles 140 in a position fixed or movable with respect to the outer cylinder 132.” [Col 13, line 61]).
 Prausnitz fails to explicitly disclose removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated; and wherein delivering the treatment material to the working end and removing spent treatment material are configured to occur at the same time by application of vacuum along the at least one delivery conduit when the suction source is activated. 
Ignon teaches a method for treating a skin surface of a patient (“method of treating the skin” [0032]), the method comprising placing a working end of a skin treatment device against a portion of the skin, delivering a treatment material to the working end, and simultaneously removing spent treatment material and other waste from the working end via at least one vacuum conduit when the at least vacuum conduit is secured to a suction source and said suction source is activated (“the method comprises moving the handpiece assembly along a person's skin and activating the suction source to remove a volume of waste materials from the distal end of the tip and to simultaneously deliver a volume of the treatment fluid to the distal end of the tip.” [0032]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method of Prausnitz to include removing spent treatment material and other waste from the working end via at least one vacuum conduit based on the teachings of Ignon to remove debris from the treatment site in order to improve the cleanliness of the method (Ignon [0025]). 
Modified Prausnitz fails to explicitly teach wherein delivering the treatment material to the working end and removing spent treatment material are configured to occur at the same time by application of vacuum along the at least one delivery conduit when the suction source is activated. 
Kochamba teaches a method for treating a skin surface of a subject (Figures 1-4; “method of delivery of fluids by injection to the cutaneous or subcutaneous region of a living body under the effects of suction or a vacuum.” [0010]), the method comprising placing a working end including a needle (needle 26) of a skin treatment device (device 20) against a portion of a skin surface (Figure 1); causing the needle to penetrate the skin surface (“the suction causes the needle to move through the transverse area 34 to cause the movement of the needle block 54 and thereby cause the needle 26 to move between a position of repose relatively withdrawn from the transverse area 34 and a position extending through the transverse area.” [0076]); delivering a treatment material (fluid 32) to the working end via at least one delivery conduit (sealed chamber 52 having bladder 30 through needle 26 and location 70; Figure 3); the skin treatment device further comprising at least one vacuum conduit (inlet 64) secured to a suction source (suction-generating chamber 42); wherein delivering a treatment material (fluid 32) to the working end is configured to occur by application of vacuum along the at least one delivery conduit when the suction source is activated (“The needle 26 is moved through the transverse area 34 under the suction force and thereby causes the needle 26 to move between a position of repose relatively withdrawn from the transverse area 34 and a position extending through the transverse area 34. Also, the bladder 30 is moved under the suction force towards the distal end 44 of the needle 26, and thereby permits the distal end 44 to pierce the bladder cavity and permit fluid from inside the bladder to enter the distal end 44 of the needle 26 and subsequently exit the proximal end 36 of the needle 26.” [0096]).
At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the overpressure used to deliver the treatment material utilized by the method of Prausnitz to include that delivering the treatment material to the working end and removing spent treatment material are configured to occur at the same time by application of vacuum along the at least one delivery conduit when the suction source is activated based on the teachings of Kochamba to ensure the skin treatment device is suitable for stable self-administration with a single hand and does not require the conscious insertion of a needle into the skin (Kochamba [0005], [0008]). 

Regarding claim 14, modified Prausnitz teaches the method of Claim 11, wherein the skin treatment device comprises a handpiece assembly (proximal portion of device 130; Figure 13B), wherein the handpiece assembly comprises the at least one delivery conduit (inner cylinder 134 having microneedles 140) and the at least one vacuum conduit (outer cylinder 132).

Regarding claim 15, modified Prausnitz teaches the method of Claim 11, wherein the plurality of needles (microneedles 140) is positioned within a peripheral lip (rim 139) of the working end (Figure 13B).

 	Regarding claim 16, modified Prausnitz teaches the method of Claim 15, wherein each of the needles (microneedles 140) terminates at a location below the peripheral lip (rim 139) along a longitudinal axis of the skin treatment device (Figure 13B, wherein “below” has been interpreted as proximal to the peripheral rim).

Regarding claim 17, modified Prausnitz teaches the method of Claim 11, wherein the plurality of needles is movable along a longitudinal axis of the skin treatment device in order to penetrate the skin surface and to retract from the skin surface (“device can be designed to have the inner cylinder 134 and microneedles 140 in a position fixed or movable with respect to the outer cylinder 132.” [Col 13, line 61]).

Regarding claim 18, modified Prausnitz teaches the method of Claim 11, wherein at least one of the needles (microneedles 140) is hollow (“The microneedles can be…hollow” [Col 5, line 63]).

Regarding claim 19, modified Prausnitz teaches the method of Claim 18, wherein delivering a treatment material comprises at least partially delivering the treatment material through at least one hollow needle (“an overpressure can be applied in the inner cylinder 134 to facilitate flow, e.g. of drug, from reservoir 136 through the microneedles 140” [Col 13, line 59]).

Regarding claim 20, modified Prausnitz teaches the method of Claim 11, further comprising delivering energy to the surface skin via the skin treatment device (“Essentially all of the microneedle devices and methods described herein can be adapted to vibrate the microneedles and/or the skin to further facilitate penetration. The vibration can be effected to move the microneedles perpendicular and/or parallel to the surface of the biological barrier, and/or at an orientation thereinbetween. The vibration motion can be induced using known techniques, the most common of which is coupling the microneedle or array thereof to a piezoelectric transducer that can provide the vibratory motion. Such a transducer can be bonded directly to the array or can be bonded to a reservoir, thereby utilizing the acoustic transmission properties of the reservoir contents (e.g., an aqueous drug solution) to transmit vibration to the microneedles.” [Col 17, line 31-44]).

Claims 2-3 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prausnitz et al. (USPN 6743211) in view of Ignon et al. (US 2009/0192442) in further view of Kochamba (US 2006/0264926) as applied in claims 1 and 11 above, and further in view of Mulholland (US 2007/0149991). 
Regarding claims 2-3, modified Prausnitz teaches the method of Claim 1. 
Modified Prausnitz fails to explicitly teach the working end comprises a removable tip as required by claim 2, and the plurality of needles are positioned on the removable tip as required by claim 3. 
Mulholland teaches a method for treating a skin surface of a patient ([0014]) comprising placing a working end of a skin treatment device against a portion of the skin surface (“The hand piece and tip is placed over the skin with direct contact of the needle tip with the skin.” [0020]); wherein the skin treatment device (needle-based device 12; Figure 1) comprises a working end comprising a removable tip (needle tip 12b; “The tip of the reciprocator device has a screw on tip to which the needle tip attaches.” [0015]), wherein a plurality of needles (plurality of needles 12d) are positioned on the removable tip (“The working tip of the Pixelator.TM. reciprocator or needle-based device is the needle tip. It is a series of a number of needles in a desired array, typically 12 needles, two rows of 6 needles affixed in a rectangle, to a long stainless steel shaft and it screws onto the tip of the handpiece or headpiece” [0016]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the working tip utilized in the method of Prausnitz to have a removable tip on which the plurality of needles are positioned based on the teachings of Mulholland to allow the user to select a working tip having the desired and most effective configuration of the plurality of needles (Mulholland [0016], [0044]). 



Regarding claims 12-13, modified Prausnitz teaches the method of Claim 11. 
Modified Prausnitz fails to explicitly teach the working end comprises a removable tip as required by claim 12, and the plurality of needles are positioned on the removable tip as required by claim 13. 
Mulholland teaches a method for treating a skin surface of a patient ([0014]) comprising placing a working end of a skin treatment device against a portion of the skin surface (“The hand piece and tip is placed over the skin with direct contact of the needle tip with the skin.” [0020]); wherein the skin treatment device (needle-based device 12; Figure 1) comprises a working end comprising a removable tip (needle tip 12b; “The tip of the reciprocator device has a screw on tip to which the needle tip attaches.” [0015]), wherein a plurality of needles (plurality of needles 12d) are positioned on the removable tip (“The working tip of the Pixelator.TM. reciprocator or needle-based device is the needle tip. It is a series of a number of needles in a desired array, typically 12 needles, two rows of 6 needles affixed in a rectangle, to a long stainless steel shaft and it screws onto the tip of the handpiece or headpiece” [0016]). 
At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the working tip utilized in the method of Danenberg to have a removable tip on which the plurality of needles are positioned based on the teachings of Mulholland to allow the user to select a working tip having the desired and most effective configuration of the plurality of needles (Mulholland [0016], [0044]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783